Exhibit 12.01 Entergy Corporation and Subsidiaries Computation of Ratios of Earnings to Fixed Charges For the Six Months Ended For the Twelve Months Ended June 30, December 31, Fixed charges, as defined: Interest on long-term debt Other interest Capitalized interest Total Interest Charges Interest applicable to rentals Dividends on preferred stock of consolidated subsidiaries Total fixed charges, as defined Earnings, as defined: Income From Continuing Operations Add: Provision for income taxes Fixed charges as above, less dividends on preferred stock of consolidated subsidiaries and capitalized interest Less: Equity in earnings (loss) of unconsolidated equity affiliates - Total earnings, as defined Ratio of earnings to fixed charges, as defined
